                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 In re:                                 )                 Case No. 17-50236
                                        )                 Chapter 7
 LOUIS ANTHONY TELERICO,                )                 Judge Alan M. Koschik
                                        )
          Debtor.                       )
 _______________________________________)


  CREDITOR UNITED STATES OF AMERICA’S MOTION TO ALTER OR AMEND
             ORDER FOR TURNOVER AND TO SHOW CAUSE

          Creditor United States of America (Internal Revenue Service), pursuant to 11 U.S.C.

§ 363(c)(4) and (e), and Federal Rules of Bankruptcy Procedure 9023 and 9024, submits this

motion to alter or amend the Court’s Order on Motion of Louis Telerico for Turnover of Property

and to Show Cause Why the Merrill Lynch & Co., Inc., Deferred Compensation Plan Should Not

be Held in Contempt [Docket No. 240] (“Turnover Order”), which was entered on April 12,

2019.

          On April 18, 2019, the Court entered an order converting this case to a Chapter 7 case.

See Docket No. 243. The prior Turnover Order should be amended to clearly state that any

funds received by the Chapter 7 Trustee from the Deferred Comp Plan shall be treated as cash

collateral subject to the IRS’s federal tax liens and segregated accordingly. Otherwise, the

Chapter 7 Trustee may make distributions of Deferred Comp Plan funds without being aware of

the IRS’s lien interests in those funds.

                                     BACKGROUND FACTS

          On February 22, 2019, while this case was pending under Chapter 11, the Debtor filed an

Amended Motion for Turnover of Property and to Show Cause Why the Merrill Lynch & Co.,




17-50236-amk        Doc 247     FILED 04/25/19      ENTERED 04/25/19 18:03:51           Page 1 of 5
Inc., Deferred Compensation Plan Should Not be Held in Contempt [Docket No. 217] (the

“Motion”). The Motion concerned funds that were purportedly withdrawn from the Deferred

Comp Plan in January 2019 for payment on a pre-bankruptcy IRS tax levy that undisputedly was

released in 2017. At the March 15, 2019, hearing on the Motion, the Court continued the hearing

to April 16, 2019, to allow Merrill Lynch and/or the Deferred Comp Plan (who did not appear at

the March 15 hearing) the opportunity to explain why funds from the Deferred Comp Plan were

paid to the IRS post-petition notwithstanding the release of the tax levy in 2017. In addition, at

the March 15 hearing, counsel for the United States and the Debtor discussed with the Court

whether the IRS’s liens were attached to the funds held in the Debtor’s Deferred Comp Plan

account at the time of the bankruptcy filing. On April 12, 2019, the Court entered the Turnover

Order, which cancelled the April 16 hearing and also ordered “[t]hat the Deferred Comp Plan

shall pay all remaining sums to which the Debtor may be entitled (to the extent consistent with

the terms of the Deferred Comp Plan) to this bankruptcy estate for distribution pursuant to later

order of this Court.” See Docket No. 240, at p. 2. The undersigned counsel for the United States

did not receive a copy of the proposed Turnover Order before it was entered by the Court.

       On April 18, 2019, the Court entered an order converting this case to a Chapter 7 case.

See Docket No. 243.

                                          ARGUMENT

       The Turnover Order should be amended to state that any funds received by the Chapter 7

Trustee from the Deferred Comp Plan shall be treated as cash collateral subject to the IRS’s

federal tax liens and segregated accordingly.

       Federal tax liens under 26 U.S.C. § 6321 attach to all property and rights to property,

including personal property. Federal tax liens also attach to a taxpayer’s interest in a retirement




                                                 2

17-50236-amk      Doc 247     FILED 04/25/19         ENTERED 04/25/19 18:03:51          Page 2 of 5
plan account, including deferred compensation plans. See Society Nat’l Bank v. Kirchstein, 1994

WL 486868, at *3-4 (N.D. Ohio Mar. 15, 1994). It is unclear whether the Deferred Comp Plan

(which is commonly referred to as “409A plan” in reference to 26 U.S.C. § 409A) is an ERISA-

qualified plan, but the Debtor believes it is not. See Docket No. 225, at p. 2. The IRS’s federal

tax liens would attach to the funds in the Deferred Comp Plan account if they originated from

pre-petition contributions. See Miles v. Comm’r, 399 F. App’x 231, 233 (9th Cir. Oct. 7, 2010)

(IRA account case); In re Raihl, 152 B.R. 615, 619 (9th Cir. B.A.P.) (401(k) account case); In re

Deppisch, 227 B.R. 806, 809 (Bankr. S.D. Ohio 1998) (IRA account case); In re Quillard, 150

B.R. 291, 295 (Bankr. D. R.I. 1993) (IRA account case); Iannone v. Comm’r, 122 T.C. 287, 292-

93 (2004) (401(k) account case). Given that the Debtor was no longer employed with Merrill

Lynch as of the petition date, it is unlikely that the funds currently residing in the account relate

to post-petition contributions.

       Therefore, to the extent that funds from the Deferred Comp Plan are paid to the

bankruptcy estate, such funds are cash collateral for this case subject to the IRS’s liens and must

be segregated, with adequate protection provided to the United States. See 11 U.S.C. §§ 361,

363(c)(4) and (e). The Turnover Order should be amended to state that any funds received by

the Chapter 7 Trustee from the Deferred Comp Plan shall be treated as cash collateral subject to

the IRS’s federal tax liens and segregated accordingly.




                                                   3

17-50236-amk      Doc 247         FILED 04/25/19       ENTERED 04/25/19 18:03:51          Page 3 of 5
      DATED: April 25, 2019



                                               RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
                                               Tax Division, U.S. Department of Justice


                                               /s/ Philip Leonard Bednar
                                               PHILIP LEONARD BEDNAR
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice
                                               P.O. Box 55
                                               Washington, D.C. 20044
                                               202-307-6415 (v)
                                               202-514-5238 (f)
                                               Philip.L.Bednar@usdoj.gov
                                               WA State Bar No. 41304
                                               Counsel for Creditor United States of
                                               America




                                          4

17-50236-amk   Doc 247   FILED 04/25/19       ENTERED 04/25/19 18:03:51        Page 4 of 5
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of April, 2019, I electronically filed the foregoing

Creditor United States of America’s Motion to Alter or Amend Order for Turnover and to Show

Cause with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to the following:


      Todd A. Atkinson tatkinson@ulmer.com
      Bryan J. Farkas bjfarkas@vorys.com, caujczo@vorys.com, mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Stephen R. Franks amps@manleydeas.com
      Bryan T. Kostura bkostura@mcglinchey.com, hhines@mcglinchey.com,
       jlucas@mcglinchey.com
      Allison Manayan amanayan@portageco.com
      Michael J. Occhionero mjocolpa@sbcglobal.net
      James W. Sandy jsandy@mcglinchey.com, hhines@mcglinchey.com
      Richard P. Schroeter rschroeter@amer-collect.com, sallman@amer-collect.com,
       HouliECF@aol.com, jvaughan@amer-collect.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      David J. Sternberg djsternberg@ameritech.net
      Joshua Ryan Vaughan jvaughan@amer-collect.com, sallman@amer-collect.com,
      Steven L. Wasserman swasserman@westonhurd.com, specek@westonhurd.com
      Maria D. Giannirakis maria.d.giannirakis@usdoj.gov


                                              /s/ Philip L. Bednar

                                              PHILIP L. BEDNAR
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                 5

17-50236-amk      Doc 247     FILED 04/25/19         ENTERED 04/25/19 18:03:51          Page 5 of 5
